Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 08/08/2022.
Claims 1-5, 7-10, 12-13 and 17-20 are amended by the Applicants.
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of a method and apparatus for employing components implementing machine learning techniques in existing systems. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps 
“…wherein the plurality of components comprises at least one non-Artificial Intelligence (AI) components… second component from the plurality of components, wherein the at least one non-AI component comprises the second component… automatically modifying the computer code of the employed system based on sad identifying, wherein said automatically modifying comprises: maintaining he first component in the computer code; and replace at least a portion of the second component by the machine learning component; whereby improving a performance of the employed system” as recited in a manner in the independent claims 1, 17 and 20.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
USPN 20160303483 discloses A process and computer program product to record performance related data for a plurality of entertainment performances having a plurality of audiences. Further, the process and computer program product determine external data that is associated with the plurality of audiences and/or environmental factors corresponding to locations of the plurality of entertainment performances. In addition, the process and computer program product annotate the performance related data with the external data to generate annotated performance related data. The process and computer program product also train an artificial intelligence system based upon the annotated performance related data. The process and computer program product generate, at the artificial intelligence performance instructions to provide a performance. Further, the process and computer program product provide, from the artificial intelligence system to a performance device, the performance instructions to provide a performance.

USPN 20200021873 discloses the present disclosure relates to systems, methods, and non-transitory computer readable media for utilizing an artificial intelligence framework for generating enhanced digital content and improving digital content campaign design. In particular, the disclosed systems can utilize a metadata neural network, a summarizer neural network, and/or a performance neural network to generate metadata for digital content, predict future performance metrics, generate enhanced digital content, and provide recommended content changes to improve performance upon dissemination to one or more client devices.

USPN 20170308800 discloses an artificial intelligence (AI) combination platform or orchestration module is described that orchestrates and automates the processes of selecting, building, testing, and delivering new or integrated computer vision, detection, sensor and perception algorithms that can be published or leveraged in near real time by sensors, hardware or applications. The AI combination platform includes one or more of the following engines: algorithm mixer engine, retrospective search engine, algorithm recommendation engine, quality assurance engine, certification engine, and perception engine.

Yeo, Hyunho, Sunghyun Do, and Dongsu Han. "How will deep learning change internet video delivery?." 

Chen, Zhengzhang, et al. "NUMARCK: machine learning algorithm for resiliency and checkpointing." 

Jing, Longlong, and Yingli Tian. "Self-supervised visual feature learning with deep neural networks: A survey." 

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193